DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parry (US 8,491,309).  Parry discloses in the Figures and specification a wearable medical training device comprising a user interface configured to be worn by a user, and a simulated hemorrhaging wound disposed on the user interface.  See col. 5, lines 43-58.  Parry further discloses at Figs. 11A & 11B and at col. 10, lines 3-17 the provision of a blood feed element 25 configured to communicate a simulate blood to a portion of the device.  Parry also discloses that the blood feed is configured to be compressible so as to limit blood flow when a force is applied thereto.  While Parry does not explicitly disclose that the blood feed is coupled to the hemorrhaging wound, this configuration would have been obvious to one of ordinary skill in the art, given that a hemorrhaging wound would normally have blood associated therewith.  With respect to claims 2 and 3, Figs. 11A & B of Parry show that the blood feed is in the form of a simulated blood vessel disposed between a lower layer and an upper layer.  With respect to claim 8, Parry further discloses at col. 8, lines 19-25 that its device is configured to be worn at multiple regions of a wearer’s body, including the neck.  With respect to claims 8 and 18, Parry further discloses at col. 10, lines 26-32 that its system further comprises a blood plumbing system in the form of a pump configured to communicate simulated blood through the blood feed element.  The blood plumbing system is configured to be controlled by a user, such that it can reduce or stop blood flow when desired during a simulation.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parry in view of Bloom. Parry discloses or suggests the claim limitations with the exception of the provision of a base protection layer and a padding layer as recited (Parry discloses at col. 3, lines 60-63 that it is known to provide straps on a wound simulator for attachment to a user). These features are known in the art, as taught for example by Bloom, and would have been obvious to one of ordinary skill in the art for the purpose of protecting the body of a user while the device is worn and used.  With respect to claim 10, Bloom further discloses a cover layer covering the padded and base protection layers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Parry in view of claims 1-10 of U.S. Patent No. 10,726,743.  Parry suggests the claim limitations with the exception of the provision of a limb strap, a neck strap and an extended strap as recited.  These features are recited in the claims of the ‘743 patent (see in particular claims 6 and 7).  The combined teachings of the references suggest the claimed invention.

Allowable Subject Matter
Claims 4, 5, 12-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
April 21, 2022